MEMORANDUM **
Kevin Tyrone Flemings, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his medical needs in violation of the Eighth Amendment when they withheld a pair of sneakers that he mail-ordered to treat his foot pain. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s sua sponte dismissal of a complaint under 28 U.S.C. § 1915A for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly concluded that Flemings’s allegations were insufficient to state a claim under the Eight Amendment because they do not demonstrate that any defendant acted with deliberate indifference to his medical needs. See Hallett v. Morgan, 296 F.3d 732, 744 (9th Cir.2002) (“[T]he Eighth Amendment is violated when prison officials demonstrate deliberate indifference to serious medical needs.”).
Furthermore, Flemings did not allege that defendants prevented him from acquiring a different pair of sneakers that satisfied their security concerns. See id. at 745 (“[The Eighth Amendment] requires neither that prisons be comfortable nor that they provide every amenity that one might find desirable.”).
*41We deny Flemings’s motion for injunctive relief.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.